UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                 Plaintiff,
                                                            DECISION AND ORDER
             v.                                                18-CR-179-A

ARLYNDA RAY,

                                 Defendant.


      This case was referred to Magistrate Judge H. Kenneth Schroeder, Jr., pursuant

to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On May 14, 2019, the

Magistrate Judge filed a Report and Recommendation (Dkt. No. 46) that recommends

that defendant Ray’s motion to suppress evidence based upon a Fourth Amendment

violation (Dkt. No. 26) should be denied. No objections to the Report and

Recommendation were filed by the defendant. Pursuant to 28 U.S.C. §636(b)(1), and

for the reasons set forth in the Report and Recommendation, it is

      ORDERED that the motion to suppress evidence (Dkt. No. 26) is denied for the

reasons stated in the Report and Recommendation (Dkt. No. 46); and it is

      ORDERED that the parties shall appear to set a date for trial on September 11,

2019, at 9:00 a.m.

      IT IS SO ORDERED.

                                         ___s/Richard J. Arcara___________
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT

Dated: September 10, 2019
